
	
		III
		Calendar No. 50
		116th CONGRESS
		1st Session
		S. CON. RES. 12
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2019
			Mr. Enzi, from the Committee on the Budget, reported the following original concurrent resolution; which was placed on the calendar
		
		CONCURRENT RESOLUTION
		Setting forth the congressional budget for the United States Government for fiscal year 2020 and
			 setting forth the appropriate budgetary levels for fiscal years 2021
			 through 2024.
	
	
		1.Concurrent resolution on the budget for fiscal year 2020
			(a)DeclarationCongress declares that this resolution is the concurrent resolution on the budget for fiscal year
			 2020 and that this resolution sets forth the appropriate budgetary levels
			 for fiscal years 2021 through 2024.
			(b)Table of contentsThe table of contents for this concurrent resolution is as follows:Sec. 1. Concurrent resolution on the budget for fiscal year 2020.
					TITLE I—Recommended levels and amounts
					Sec. 1001. Recommended levels and amounts.
					Sec. 1002. Major functional categories.
					Sec. 1003. Social Security in the Senate.
					Sec. 1004. Postal Service discretionary administrative expenses in the Senate.
					TITLE II—Reconciliation
					Sec. 2001. Reconciliation in the Senate.
					TITLE III—Reserve funds
					Sec. 3001. Deficit-neutral reserve fund for legislation modifying statutory discretionary caps.
					Sec. 3002. Deficit-neutral reserve fund to promote American energy and natural resources.
					Sec. 3003. Deficit-neutral reserve fund for public lands and the environment.
					Sec. 3004. Deficit-neutral reserve fund for American agriculture.
					Sec. 3005. Deficit-neutral reserve fund to strengthen American families.
					Sec. 3006. Deficit-neutral reserve fund to strengthen American communities.
					Sec. 3007. Deficit-neutral reserve fund to promote innovation in education.
					Sec. 3008. Deficit-neutral reserve fund to promote economic growth and prosperity for American
			 workers.
					Sec. 3009. Deficit-neutral reserve fund to promote economic opportunity and self-sufficiency.
					Sec. 3010. Deficit-neutral reserve fund for Federal banking, insurance, or housing finance
			 programs.
					Sec. 3011. Deficit-neutral reserve fund to improve tax administration.
					Sec. 3012. Deficit-neutral reserve fund to improve Americans’ health care options.
					Sec. 3013. Deficit-neutral reserve fund to protect Medicaid and Medicare.
					Sec. 3014. Deficit-neutral reserve fund to restore American military power.
					Sec. 3015. Deficit-neutral reserve fund to improve cybersecurity.
					Sec. 3016. Deficit-neutral reserve fund for veterans and service members.
					Sec. 3017. Deficit-neutral reserve fund for border security and immigration.
					Sec. 3018. Deficit-neutral reserve fund for American transportation and infrastructure.
					Sec. 3019. Deficit-neutral reserve fund to promote financial security.
					Sec. 3020. Deficit-neutral reserve fund to prevent a taxpayer bailout of pension plans.
					Sec. 3021. Deficit-neutral reserve fund for efficiencies, consolidations, curbing budgetary
			 gimmicks, and other savings.
					Sec. 3022. Deficit-neutral reserve fund for legislation modifying statutory budget controls.
					Sec. 3023. Deficit-neutral reserve fund for reducing fraud in taxpayer-funded Government assistance
			 programs.
					Sec. 3024. Deficit-neutral reserve fund relating to Federal compensation.
					Sec. 3025. Deficit-neutral reserve fund relating to pre-existing conditions protections.
					Sec. 3026. Deficit-neutral reserve fund relating to reforming the broken congressional budget
			 process.
					Sec. 3027. Deficit-neutral reserve fund to improve coordination and Federal Government disaster
			 response and mitigation.
					Sec. 3028. Deficit-neutral reserve fund to provide continued tax relief for family-owned
			 businesses, farms, and ranches.
					Sec. 3029. Deficit-neutral reserve fund relating to supporting programs to analyze the threats to
			 installations of the Department of Defense due to extreme storms,
			 wildfire, droughts, rising sea level, and other conditions.
					Sec. 3030. Deficit-neutral reserve fund relating to improving the affordability of rental housing
			 for low-income families.
					Sec. 3031. Deficit-neutral reserve fund to improve Federal flood control efforts.
					Sec. 3032. Deficit-neutral reserve fund relating to a clean audit opinion at the Department of
			 Defense.
					Sec. 3033. Deficit-neutral reserve fund to continue proven middle class tax relief.
					Sec. 3034. Deficit-neutral reserve fund to support servicemembers' access to safe housing.
					Sec. 3035. Deficit-neutral reserve fund to provide the Department of Homeland Security with the
			 necessary resources to protect migrant children and families.
					Sec. 3036. Deficit-neutral reserve fund relating to reducing prescription drug costs for Americans.
					Sec. 3037. Deficit-neutral reserve fund to allow program integrity funding for targeted denial
			 reviews.
					TITLE IV—Budget process
					Subtitle A—Budget enforcement
					Sec. 4101. Point of order against advance appropriations in the Senate.
					Sec. 4102. Point of order against changes in mandatory programs.
					Sec. 4103. Honest accounting: cost estimates for major legislation to incorporate macroeconomic
			 effects.
					Sec. 4104. Adjustment authority for amendments to statutory caps.
					Sec. 4105. Point of order against certain legislation related to surface transportation funding.
					Sec. 4106. Surgical strike point of order in the Senate against directing budgetary treatment.
					Sec. 4107. Point of order against designation of funds for Overseas Contingency Operations/Global
			 War on Terrorism.
					Subtitle B—Other provisions
					Sec. 4201. Budgetary treatment of certain discretionary administrative expenses.
					Sec. 4202. Application and effect of changes in allocations and aggregates.
					Sec. 4203. Adjustments to reflect changes in concepts and definitions.
					Sec. 4204. Exercise of rulemaking powers.
				
			IRecommended levels and amounts
			1001.Recommended levels and
			 amountsThe following
			 budgetary levels are appropriate for each of fiscal years 2020 through
			 2024:
				(1)Federal revenuesFor purposes of the enforcement of this
			 resolution:
					(A)The recommended levels of Federal revenues
			 are as follows:Fiscal year 2020: $2,761,633,000,000.Fiscal year 2021: $2,891,558,000,000.Fiscal year 2022: $3,033,552,000,000.Fiscal year 2023: $3,196,633,000,000.Fiscal year 2024: $3,401,278,000,000.
					(B)The amounts by which the aggregate levels
			 of Federal revenues should be changed are as follows:Fiscal year 2020: $16,213,000,000.Fiscal year 2021: $29,104,000,000.Fiscal year 2022: $36,495,000,000.Fiscal year 2023: $43,833,000,000.Fiscal year 2024: $50,844,000,000.
					(2)New budget authorityFor purposes of the enforcement of this
			 resolution, the appropriate levels of total new budget authority are as
			 follows:Fiscal year 2020: $3,588,211,000,000.Fiscal year 2021: $3,720,114,000,000.Fiscal year 2022: $3,870,878,000,000.Fiscal year 2023: $3,958,315,000,000.Fiscal year 2024: $4,018,079,000,000.
				(3)Budget
			 outlaysFor purposes of the
			 enforcement of this resolution, the appropriate levels of total budget
			 outlays
			 are as follows:Fiscal year 2020: $3,595,894,000,000.Fiscal year 2021: $3,711,295,000,000.Fiscal year 2022: $3,879,799,000,000.Fiscal year 2023: $3,936,726,000,000.Fiscal year 2024: $3,982,549,000,000.
				(4)DeficitsFor purposes of the enforcement of this
			 resolution, the amounts of the deficits are as follows:Fiscal year 2020: $834,261,000,000.Fiscal year 2021: $819,737,000,000.Fiscal year 2022: $846,247,000,000.Fiscal year 2023: $740,093,000,000.Fiscal year 2024: $581,271,000,000.
				(5)Public debtPursuant to section 301(a)(5) of the
			 Congressional Budget Act of 1974 (2 U.S.C. 632(a)(5)), the appropriate
			 levels of the public
			 debt are
			 as follows:Fiscal year 2020: $23,497,927,000,000.Fiscal year 2021: $24,477,491,000,000.Fiscal year 2022: $25,451,182,000,000.Fiscal year 2023: $26,346,711,000,000.Fiscal year 2024: $27,102,434,000,000.
				(6)Debt held by the publicThe appropriate levels of debt held by the
			 public are as follows:Fiscal year 2020: $17,560,895,000,000.Fiscal year 2021: $18,488,481,000,000.Fiscal year 2022: $19,469,210,000,000.Fiscal year 2023: $20,381,526,000,000.Fiscal year 2024: $21,174,257,000,000.
				1002.Major functional categoriesCongress determines and declares that the
			 appropriate levels of new budget authority and outlays for fiscal years
			 2020
			 through 2024 for each major functional category are:
				(1)National Defense (050):
					Fiscal year 2020:
					(A)New budget authority,
			 $586,773,000,000.
					(B)Outlays, $620,199,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $600,892,000,000.
					(B)Outlays, $603,490,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $670,879,000,000.
					(B)Outlays, $642,849,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $687,439,000,000.
					(B)Outlays, $661,388,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $704,436,000,000.
					(B)Outlays, $675,345,000,000.
					(2)International Affairs (150):
					Fiscal year 2020:
					(A)New budget authority,
			 $48,548,000,000.
					(B)Outlays, $46,255,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $47,383,000,000.
					(B)Outlays, $45,065,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $47,042,000,000.
					(B)Outlays, $45,094,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $48,119,000,000.
					(B)Outlays, $44,986,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $49,260,000,000.
					(B)Outlays, $45,724,000,000.
					(3)General Science, Space, and Technology
			 (250):
					Fiscal year 2020:
					(A)New budget authority,
			 $35,256,000,000.
					(B)Outlays, $34,360,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $36,041,000,000.
					(B)Outlays, $35,602,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $36,839,000,000.
					(B)Outlays, $36,250,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $37,664,000,000.
					(B)Outlays, $36,901,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $38,526,000,000.
					(B)Outlays, $37,702,000,000.
					(4)Energy (270):
					Fiscal year 2020:
					(A)New budget authority,
			 −$1,432,000,000.
					(B)Outlays, $2,240,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $3,970,000,000.
					(B)Outlays, $2,825,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $4,064,000,000.
					(B)Outlays, $2,837,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $4,243,000,000.
					(B)Outlays, $2,963,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $4,399,000,000.
					(B)Outlays, $3,134,000,000.
					(5)Natural Resources and Environment
			 (300):
					Fiscal year 2020:
					(A)New budget authority,
			 $45,196,000,000.
					(B)Outlays, $46,587,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $46,496,000,000.
					(B)Outlays, $47,565,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $43,870,000,000.
					(B)Outlays, $44,772,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $45,837,000,000.
					(B)Outlays, $45,962,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $47,758,000,000.
					(B)Outlays, $46,799,000,000.
					(6)Agriculture (350):
					Fiscal year 2020:
					(A)New budget authority,
			 $17,920,000,000.
					(B)Outlays, $17,718,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $20,087,000,000.
					(B)Outlays, $18,500,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $20,268,000,000.
					(B)Outlays, $19,657,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $20,691,000,000.
					(B)Outlays, $20,029,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $20,847,000,000.
					(B)Outlays, $20,207,000,000.
					(7)Commerce and Housing Credit (370):
					Fiscal year 2020:
					(A)New budget authority,
			 $12,145,000,000.
					(B)Outlays, $6,310,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $12,168,000,000.
					(B)Outlays, $5,710,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $11,557,000,000.
					(B)Outlays, $3,058,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $9,496,000,000.
					(B)Outlays, −$236,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $1,838,000,000.
					(B)Outlays, −$8,274,000,000.
					(8)Transportation (400):
					Fiscal year 2020:
					(A)New budget authority,
			 $97,801,000,000.
					(B)Outlays, $98,176,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $98,427,000,000.
					(B)Outlays, $101,565,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $99,063,000,000.
					(B)Outlays, $104,738,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $99,698,000,000.
					(B)Outlays, $106,700,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $100,337,000,000.
					(B)Outlays, $108,211,000,000.
					(9)Community and Regional Development
			 (450):
					Fiscal year 2020:
					(A)New budget authority,
			 $26,555,000,000.
					(B)Outlays, $28,161,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $21,773,000,000.
					(B)Outlays, $27,529,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $14,771,000,000.
					(B)Outlays, $27,154,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $15,108,000,000.
					(B)Outlays, $26,089,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $15,462,000,000.
					(B)Outlays, $25,595,000,000.
					(10)Education, Training, Employment, and Social
			 Services (500):
					Fiscal year 2020:
					(A)New budget authority,
			 $104,559,000,000.
					(B)Outlays, $112,432,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $111,171,000,000.
					(B)Outlays, $111,614,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $111,897,000,000.
					(B)Outlays, $105,567,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $112,662,000,000.
					(B)Outlays, $111,276,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $113,342,000,000.
					(B)Outlays, $112,057,000,000.
					(11)Health (550):
					Fiscal year 2020:
					(A)New budget authority,
			 $621,563,000,000.
					(B)Outlays, $595,863,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $624,390,000,000.
					(B)Outlays, $609,589,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $616,981,000,000.
					(B)Outlays, $599,699,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $619,741,000,000.
					(B)Outlays, $603,412,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $623,027,000,000.
					(B)Outlays, $618,895,000,000.
					(12)Medicare (570):
					Fiscal year 2020:
					(A)New budget authority,
			 $682,599,000,000.
					(B)Outlays, $682,385,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $725,899,000,000.
					(B)Outlays, $725,586,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $810,776,000,000.
					(B)Outlays, $810,472,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $826,603,000,000.
					(B)Outlays, $826,278,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $835,529,000,000.
					(B)Outlays, $835,202,000,000.
					(13)Income Security (600):
					Fiscal year 2020:
					(A)New budget authority,
			 $533,186,000,000.
					(B)Outlays, $524,843,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $548,364,000,000.
					(B)Outlays, $540,643,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $570,992,000,000.
					(B)Outlays, $569,005,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $579,546,000,000.
					(B)Outlays, $572,829,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $585,933,000,000.
					(B)Outlays, $574,082,000,000.
					(14)Social Security (650):
					Fiscal year 2020:
					(A)New budget authority,
			 $39,252,000,000.
					(B)Outlays, $39,252,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $42,275,000,000.
					(B)Outlays, $42,275,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $45,349,000,000.
					(B)Outlays, $45,349,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $48,517,000,000.
					(B)Outlays, $48,517,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $51,914,000,000.
					(B)Outlays, $51,914,000,000.
					(15)Veterans Benefits and Services
			 (700):
					Fiscal year 2020:
					(A)New budget authority,
			 $211,192,000,000.
					(B)Outlays, $209,859,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $217,571,000,000.
					(B)Outlays, $214,286,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $225,575,000,000.
					(B)Outlays, $232,222,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $232,135,000,000.
					(B)Outlays, $230,152,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $238,779,000,000.
					(B)Outlays, $227,128,000,000.
					(16)Administration of Justice (750):
					Fiscal year 2020:
					(A)New budget authority,
			 $71,333,000,000.
					(B)Outlays, $65,758,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $65,954,000,000.
					(B)Outlays, $69,242,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $67,740,000,000.
					(B)Outlays, $71,273,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $69,638,000,000.
					(B)Outlays, $72,468,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $71,369,000,000.
					(B)Outlays, $72,506,000,000.
					(17)General Government (800):
					Fiscal year 2020:
					(A)New budget authority,
			 $25,491,000,000.
					(B)Outlays, $25,205,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $26,023,000,000.
					(B)Outlays, $25,515,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $27,350,000,000.
					(B)Outlays, $26,905,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $27,407,000,000.
					(B)Outlays, $26,929,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $27,866,000,000.
					(B)Outlays, $27,438,000,000.
					(18)Net Interest (900):
					Fiscal year 2020:
					(A)New budget authority,
			 $538,701,000,000.
					(B)Outlays, $538,701,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $596,977,000,000.
					(B)Outlays, $596,977,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $651,037,000,000.
					(B)Outlays, $651,037,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $697,296,000,000.
					(B)Outlays, $697,296,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $731,580,000,000.
					(B)Outlays, $731,580,000,000.
					(19)Allowances (920):
					Fiscal year 2020:
					(A)New budget authority,
			 −$90,168,000,000.
					(B)Outlays, −$50,001,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 −$99,138,000,000.
					(B)Outlays, −$76,084,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 −$116,758,000,000.
					(B)Outlays, −$93,395,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 −$134,026,000,000.
					(B)Outlays, −$116,064,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 −$152,068,000,000.
					(B)Outlays, −$134,166,000,000.
					(20)Undistributed Offsetting Receipts
			 (950):
					Fiscal year 2020:
					(A)New budget authority,
			 −$85,259,000,000.
					(B)Outlays, −$85,259,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 −$89,609,000,000.
					(B)Outlays, −$89,609,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 −$88,414,000,000.
					(B)Outlays, −$88,414,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 −$89,499,000,000.
					(B)Outlays, −$89,499,000,000.
					Fiscal year 2024:
					(A)New budget authority, −$92,055,000,000.
					(B)Outlays, −$92,055,000,000.
					(21)Overseas Contingency Operations
			 (970):
					Fiscal year 2020:
					(A)New budget authority,
			 $67,000,000,000.
					(B)Outlays, $36,850,000,000.
					Fiscal year 2021:
					(A)New budget authority,
			 $63,000,000,000.
					(B)Outlays, $53,410,000,000.
					Fiscal year 2022:
					(A)New budget authority,
			 $0.
					(B)Outlays, $23,670,000,000.
					Fiscal year 2023:
					(A)New budget authority,
			 $0.
					(B)Outlays, $8,350,000,000.
					Fiscal year 2024:
					(A)New budget authority,
			 $0.
					(B)Outlays, $3,525,000,000.
					1003.Social Security in the Senate
				(a)Social Security RevenuesFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633
			 and 642), the amounts
			 of
			 revenues of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:Fiscal year 2020: $940,397,000,000.Fiscal year 2021: $978,052,000,000.Fiscal year 2022: $1,015,255,000,000.Fiscal year 2023: $1,055,379,000,000.Fiscal year 2024: $1,097,703,000,000.
				(b)Social Security OutlaysFor purposes of Senate enforcement under
			 sections 302 and 311 of the Congressional Budget Act of 1974 (2 U.S.C. 633
			 and 642), the amounts
			 of
			 outlays of the Federal Old-Age and Survivors Insurance Trust Fund and the
			 Federal Disability Insurance Trust Fund are as follows:Fiscal year 2020: $964,280,000,000.Fiscal year 2021: $1,029,849,000,000.Fiscal year 2022: $1,101,572,000,000.Fiscal year 2023: $1,178,289,000,000.Fiscal year 2024: $1,256,973,000,000.
				(c)Social Security Administrative
			 ExpensesIn the Senate, the
			 amounts of new budget authority and budget outlays of the Federal Old-Age
			 and
			 Survivors Insurance Trust Fund and the Federal Disability Insurance Trust
			 Fund
			 for administrative expenses are as follows:
					Fiscal year
			 2020:
						(A)New budget authority,
			 $5,895,000,000.
						(B)Outlays, $5,777,000,000.
						Fiscal year 2021:
						(A)New budget authority,
			 $6,088,000,000.
						(B)Outlays, $5,953,000,000.
						Fiscal year
			 2022:
						(A)New budget authority,
			 $6,283,000,000.
						(B)Outlays, $6,239,000,000.
						Fiscal year
			 2023:
						(A)New budget authority,
			 $6,477,000,000.
						(B)Outlays, $6,426,000,000.
						Fiscal year
			 2024:
						(A)New budget authority,
			 $6,678,000,000.
						(B)Outlays, $6,625,000,000.
						1004.Postal Service discretionary administrative
			 expenses in the SenateIn the Senate, the
			 amounts of new budget authority and budget outlays of the Postal Service
			 for
			 discretionary administrative expenses are as follows:
				Fiscal year
			 2020:
					(A)New budget authority,
			 $271,000,000.
					(B)Outlays, $270,000,000.
					Fiscal year
			 2021:
					(A)New budget authority,
			 $281,000,000.
					(B)Outlays, $281,000,000.
					Fiscal year
			 2022:
					(A)New budget authority,
			 $292,000,000.
					(B)Outlays, $292,000,000.
					Fiscal year
			 2023:
					(A)New budget authority,
			 $302,000,000.
					(B)Outlays, $302,000,000.
					Fiscal year
			 2024:
					(A)New budget authority,
			 $313,000,000.
					(B)Outlays, $313,000,000.
					IIReconciliation
			2001.Reconciliation in the Senate
				(a)Committees
					(1)Committee on Agriculture, Nutrition, and ForestryThe Committee on Agriculture, Nutrition, and Forestry of the Senate shall report changes in laws
			 within
			 its jurisdiction that reduce the
			 deficit by not less than $9,000,000,000 for the period of fiscal years
			 2020
			 through 2024.
					(2)Committee on Banking, Housing, and Urban AffairsThe Committee on Banking, Housing, and Urban Affairs of the Senate shall report changes in laws
			 within
			 its jurisdiction that reduce the
			 deficit by not less than $10,000,000,000 for the period of fiscal years
			 2020
			 through 2024
					(3)Committee on FinanceThe Committee on Finance of the Senate shall report changes in laws within
			 its jurisdiction that reduce the
			 deficit by not less than $50,000,000,000 for the period of fiscal years
			 2020
			 through 2024.
					(4)Committee on Health, Education, Labor, and PensionsThe Committee on Health, Education, Labor, and Pensions of the Senate shall report changes in laws
			 within
			 its jurisdiction that reduce the
			 deficit by not less than $10,000,000,000 for the period of fiscal years
			 2020
			 through 2024.
					(5)Committee on Homeland Security and Governmental AffairsThe Committee on Homeland Security and Governmental Affairs of the Senate shall report changes in
			 laws within
			 its jurisdiction that reduce the
			 deficit by not less than $15,000,000,000 for the period of fiscal years
			 2020
			 through 2024.
					(b)SubmissionsIn the Senate, not later than July 31, 2019, the Committees named in subsection
			 (a) shall submit their recommendations to the Committee on the
			 Budget of the Senate. Upon receiving such recommendations, the Committee
			 on the Budget of the Senate shall report to the Senate a reconciliation
			 bill carrying out all such recommendations without any substantive
			 revision.
				IIIReserve funds
			3001.Deficit-neutral reserve fund for legislation modifying statutory discretionary capsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to adjustments to the
			 discretionary spending limits imposed by the Budget Control Act of 2011  
			 (Public Law 112–25; 125 Stat. 240), by the amounts provided in such
			 legislation for those purposes, provided that such legislation
			 would not increase the deficit over the period of the total of fiscal
			 years
			 2020 through 2029.
			3002.Deficit-neutral reserve fund to promote American energy and natural resourcesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to American energy and natural
			 resources policies, which may include—
				(1)energy development and permitting;
				(2)nuclear waste;
				(3)State mineral royalty revenues; or
				(4)soda ash royalties,
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3003.Deficit-neutral reserve fund for public lands and the environmentThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports related to public lands and the
			 environment, which may include—
				(1)protecting and managing wildlife and species conservation and recovery;
				(2)forest health and wildfire prevention and control;
				(3)resources for wildland firefighting for the Forest Service and the Department of the Interior;
				(4)deferred maintenance backlogs at Federal land management agencies;
				(5)the Payments in Lieu of Taxes program;
				(6)the Secure Rural Schools and Community Self-Determination program;
				(7)restoring the Everglades;
				(8)carbon capture, utilization, and sequestration; or
				(9)advanced innovative nuclear technologies,
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3004.Deficit-neutral reserve fund for American agricultureThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to American agriculture, which may
			 include—
				(1)grain standards, inspections, and weighing;
				(2)mandatory price reporting for livestock; or
				(3)the regulation of commodities and futures trading,
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3005.Deficit-neutral reserve fund to strengthen American familiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to strengthening American
			 families, which may include—
				(1)addressing the opioid and substance abuse crisis;
				(2)improving child and maternal health;
				(3)making child and dependent care more affordable and useful for American families;
				(4)child nutrition programs;
				(5)foster care, marriage, and fatherhood programs; or
				(6)provide transitional supports to States implementing the Family First Prevention Services Act
			 (title VII of division E of the Bipartisan Budget Act of 2018 (Public Law
			 115–123; 132 Stat. 232)),
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3006.Deficit-neutral reserve fund to strengthen American communitiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to strengthening American
			 communities, which may include—
				(1)reforming the American public housing system;
				(2)combating violent crime;
				(3)protecting and assisting survivors of domestic abuse;
				(4)ensuring long-term, stable access to funding for victims of crime; or
				(5)reforming the criminal justice system,
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3007.Deficit-neutral reserve fund to promote innovation in educationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to promoting innovation in
			 education, which may include—
				(1)higher education;
				(2)education programs for students with disabilities;
				(3)ensuring State flexibility in education; or
				(4)consolidating and streamlining overlapping early education and child care programs,
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3008.Deficit-neutral reserve fund to promote economic growth and prosperity for American workersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to promoting economic growth and
			 prosperity for American workers, which may include—
				(1)reducing the costs to businesses and individuals stemming from Federal regulations;
				(2)streamlining and enhancing outcomes from Federal workforce development, job training, and
			 reemployment programs,
			 such as apprenticeship or certificate programs that
			 provide training for a new industry;
				(3)increasing job creation, commerce, and economic growth;
				(4)increasing exports from the United States;
				(5)supporting robust intellectual property protections; or
				(6)as part of Federal tax reform, provide continued tax relief to working families and the middle
			 class, such as through extension of tax provisions of Public Law 115–97
			 (131 Stat. 2054),
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3009.Deficit-neutral reserve fund to promote economic opportunity and self-sufficiencyThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to promoting economic opportunity
			 and self-sufficiency, which may include—
				(1)advancing policies that promote economic opportunities for all Americans; or
				(2)implementing work requirements in means-tested welfare programs and promoting self-sufficiency,
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3010.Deficit-neutral reserve fund for Federal banking, insurance, or housing finance programsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to Federal banking, insurance, or
			 housing finance programs, by the amounts provided in such legislation for
			 those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.
			3011.Deficit-neutral reserve fund to improve tax administrationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to changes improving tax
			 administration, by the
			 amounts provided
			 in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.
			3012.Deficit-neutral reserve fund to improve Americans’ health care optionsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to improving American health care,
			 which may include—
				(1)repealing and replacing the Patient Protection and Affordable Care Act or the Health Care and
			 Education Reconciliation Act of 2010, and preserving pre-existing
			 conditions
			 protections;
				(2)increasing health care options for individuals;
				(3)lowering health care costs for American families, such as reducing prescription drug costs and
			 promoting
			 biosimilar competition;
				(4)encouraging State flexibility and innovation;
				(5)improving consumers’ access to care; or
				(6)investing in public health,
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3013.Deficit-neutral reserve fund to protect Medicaid and MedicareThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to protecting the Medicaid and
			 Medicare programs, which may include strengthening and improving Medicaid
			 for
			 the most vulnerable populations, and extending the life of the Federal
			 Hospital Insurance Trust Fund, by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2020 through
			 2024 or the period of the total of fiscal years 2020 through 2029.
			3014.Deficit-neutral reserve fund to restore American military powerThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to restoring American military
			 power, which may include—
				(1)military readiness, including facilities sustainment restoration and modernization;
				(2)military technological superiority;
				(3)modernizing and protecting the integrity and credibility of the triad of strategic nuclear delivery
			 systems;
				(4)the ability of the Department of Defense to conduct cyber operations; or
				(5)structural defense reforms,
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3015.Deficit-neutral reserve fund to improve cybersecurityThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to improving cybersecurity, which
			 may include cybersecurity for critical infrastructure, by the amounts
			 provided in such legislation for those purposes, provided that such
			 legislation would not increase the deficit over either the period of the
			 total of fiscal years 2020 through 2024 or the period of the total of
			 fiscal
			 years 2020 through 2029.
			3016.Deficit-neutral reserve fund for veterans and service membersThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to improving the delivery of
			 benefits and services to veterans and service members, by the amounts
			 provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2020 through 2024 or
			 the period of the total of fiscal years 2020 through 2029.
			3017.Deficit-neutral reserve fund for border security and immigrationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to border security and
			 immigration, which may include—
				(1)securing the  borders of the United States;
				(2)reforming immigration laws;
				(3)ending human trafficking; or
				(4)intercepting narcotics being transported into the United States,
				by the amounts provided in such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.3018.Deficit-neutral reserve fund for American transportation and infrastructureThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to improving American
			 transportation and
			 infrastructure, which may include strengthening surface, air, or maritime
			 transportation systems, water resources development, or
			 broadband deployment, by the amounts provided in such legislation for
			 those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2020 through
			 2024 or the period of the total of fiscal years 2020 through 2029.
			3019.Deficit-neutral reserve fund to promote financial securityThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to promoting financial security,
			 which may include making it easier to save for retirement and
			 consolidating and streamlining overlapping and duplicative financial
			 literacy programs, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2020 through 2024 or
			 the period of the total of fiscal years 2020 through 2029.
			3020.Deficit-neutral reserve fund to prevent a taxpayer bailout of pension plansThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to preventing taxpayer bailouts of
			 pension plans by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2020 through 2024 or
			 the period of the total of fiscal years 2020 through 2029.
			3021.Deficit-neutral reserve fund for efficiencies, consolidations, curbing budgetary gimmicks, and
			 other
			 savingsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to efficiencies, consolidations,
			 curbing budgetary gimmicks, and other savings,  by the
			 amounts provided in such legislation for those purposes, provided that
			 such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2020 through 2024 or
			 the period of the total of fiscal years 2020 through 2029.
			3022.Deficit-neutral reserve fund for legislation modifying statutory budget controlsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to changes to the scope of
			 sequestration as carried out by the Office of Management and Budget, such
			 as for the Financial Accounting Standards Board, Public Company Accounting
			 Oversight Board, Securities Investor Protection Corporation, and other
			 similar entities,  by the
			 amounts provided in such legislation for those purposes, provided that
			 such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2020 through 2024 or
			 the period of the total of fiscal years 2020 through 2029.
			3023.Deficit-neutral
		reserve fund for reducing fraud in taxpayer-funded Government assistance programsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to reducing fraud in
			 taxpayer-funded Government assistance programs by the amounts provided in
			 such legislation for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.
			3024.Deficit-neutral
		reserve fund relating to Federal compensationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to Federal compensation, including
			 the possibility of allowing elected officials to voluntarily reduce their
			 pensions, by the amounts provided in such legislation for those purposes,
			 provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.
			3025.Deficit-neutral reserve fund relating to pre-existing conditions protectionsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports  relating to supporting Congressional
			 efforts to preserve pre-existing condition protections with respect to
			 health insurance, by the amounts provided in such legislation for those
			 purposes, provided that such legislation would not increase the deficit
			 over either the period of the total of fiscal years 2020 through 2024 or
			 the period of the total of fiscal years 2020 through 2029.
			3026.Deficit-neutral
		reserve fund relating to reforming the broken congressional budget processThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to reforming the broken
			 congressional budget process, which may include establishing an optional
			 bipartisan budget pathway, by the amounts provided in such legislation for
			 those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.
			3027.Deficit-neutral reserve fund to improve coordination and Federal Government disaster response and
			 mitigationThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to changes in disaster management
			 and mitigation laws, which may include enhanced cooperation by Federal
			 Government departments and agencies and State governments in responding,
			 recovering, or preventing major disasters, by amounts provided in such
			 legislation for these purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years
			 2020 through 2024 or the period of the total of fiscal years 2020 though
			 2029.
			3028.Deficit-neutral reserve fund to provide continued tax relief for family-owned businesses, farms,
			 and ranchesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to changes in Federal tax laws,
			 which may include provision of continued tax relief for family-owned
			 businesses, farms, and ranches such as through extensions of provisions of
			 Public Law 115–97 (131 Stat. 2054), by the amounts provided in such
			 legislation for those purposes, provided that such legislation would not
			 increase the deficit over either the period of the total of fiscal years
			 2020 through 2024 or the period of the total of fiscal years 2020 through
			 2029.
			3029.Deficit-neutral
		reserve fund relating to supporting programs to analyze the threats to
			 installations of the Department of Defense due to extreme storms,
			 wildfire, droughts, rising sea level, and other conditionsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to supporting programs to analyze
			 the threats to installations of the Department of Defense due to extreme
			 storms, wildfire, droughts, rising sea level, and other conditions by the
			 amounts provided in such legislation for those purposes, provided that
			 such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.
			3030.Deficit-neutral
		reserve fund relating to improving the affordability of rental housing for
			 low-income familiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to improving the affordability of
			 rental housing for low-income families by the amounts provided in such
			 legislation
			 for those purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.
			3031.Deficit-neutral reserve fund to improve Federal flood control effortsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to changes in Federal flood
			 control efforts and river management laws, which may include reforms to
			 project prioritization and increased focus on the Missouri River, by the
			 amounts provided in such legislation for those purposes, provided that
			 such legislation would not increase the deficit over either the period of
			 the total of fiscal years 2020 through 2024 or the period of the total of
			 fiscal years 2020 through 2029.
			3032.Deficit-neutral reserve fund relating to a clean audit opinion at the Department of DefenseThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to Department of Defense financial
			 management, which may include legislation that holds the Department of
			 Defense
			 accountable for failing to pass a clean audit, or eliminates waste, fraud,
			 and abuse, by the amounts provided in such legislation for those purposes,
			 provided that such legislation would not increase the deficit over either
			 the period of the total of fiscal years 2020 through 2024 or the period of
			 the total of fiscal years 2020 to 2029.
			3033.Deficit-neutral reserve fund to continue proven middle class tax reliefThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a
			 committee or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to changes in Federal tax laws,
			 which may include provision of continued tax relief to working families
			 and the middle class such as through extension of tax provisions of Public
			 Law 115–97 (131 Stat. 2054), by the amounts provided in such legislation
			 for those purposes, provided that such legislation would not increase the
			 deficit over either the period of the total of fiscal years 2020 through
			 2024 or the period of the total of fiscal years 2020 through 2029.
			3034.Deficit-neutral reserve fund to support servicemembers' access to safe housingThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports related to addressing health, safety, and
			 environmental hazards for tenants of military barracks or military family
			 housing, which may include establishing the administrative framework
			 necessary to ensure that accountability is increased and improvements are
			 made reliably and without fear of retaliation, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would
			 not increase the deficit over either the period of the total of fiscal
			 years 2020 through 2024 or the period of the total of fiscal years 2020
			 through 2029.
			3035.Deficit-neutral reserve fund to provide the Department of Homeland Security with the necessary
			 resources to protect migrant children and familiesThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to providing the Department of
			 Homeland Security with the necessary resources to properly secure the
			 border and protect migrant children and families, which may include
			 supporting efforts to keep families together, by the amounts provided in
			 such legislation for those purposes, provided that such legislation would
			 not increase the deficit over either the period of the total of fiscal
			 years 2020 through 2024 or the period of the total of fiscal years 2020
			 through 2029.
			3036.Deficit-neutral
		reserve fund relating to reducing prescription drug costs for
			 AmericansThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to improving
			 access to, and affordability of, prescription drugs for all Americans,
			 holding the health care industry accountable for the prices that consumers
			 and Federal programs pay for critical medications, and addressing issues
			 that artificially increase the costs of drugs, such as price gouging and
			 pay-for-delay, by the amounts provided in such legislation for those
			 purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.
			3037.Deficit-neutral
		reserve fund to allow program integrity funding for targeted denial reviewsThe Chairman of the Committee on the Budget of the Senate may revise the allocations of a committee
			 or committees, aggregates, and other appropriate levels in this
			 resolution, and make adjustments to the pay-as-you-go ledger, for one or
			 more bills, joint resolutions, amendments, amendments between the Houses,
			 motions, or conference reports relating to the addition of Target Denial
			 Reviews in the allowable activities in section 815 of the Bipartisan
			 Budget Act of 2015 (Public Law 114–74; 129 Stat. 604) by the amounts
			 provided in such legislation for those
			 purposes, provided that such legislation
			 would not increase the deficit over either the period of the total of
			 fiscal years 2020 through 2024 or the period of the total of fiscal years
			 2020 through 2029.
			IVBudget process
			ABudget enforcement
				4101.Point of order against advance appropriations in the Senate
					(a)In general
						(1)Point of orderExcept as provided in subsection (b), it shall not be in order in the Senate to consider any bill,
			 joint resolution, motion, amendment, amendment between the Houses, or
			 conference report that would provide an advance appropriation for a
			 discretionary account.
						(2)DefinitionIn this section, the term advance appropriation means any new budget authority provided in a bill or joint resolution making appropriations for
			 fiscal year 2020 that first becomes available for any fiscal year after
			 2020, or any new budget authority provided in a bill or joint resolution
			 making general appropriations or continuing appropriations for fiscal year
			 2021, that first becomes available for any fiscal year after 2021.
						(b)ExceptionsAdvance appropriations may be provided—
						(1)for fiscal years 2021 and 2022 for programs, projects, activities, or accounts identified in the
			 joint explanatory statement of managers accompanying this concurrent
			 resolution under the heading Accounts Identified for Advance Appropriations in an aggregate amount not to exceed $28,852,000,000 in new budget authority in each fiscal year;
						(2)for the Corporation for Public Broadcasting; and
						(3)for the Department of Veterans Affairs for the Medical Services, Medical Support and Compliance,
			 Veterans Medical Community Care, and Medical Facilities accounts of the
			 Veterans Health Administration.
						(c)Supermajority waiver and appeal
						(1)WaiverIn the Senate, subsection (a) may be waived or suspended only by an affirmative vote of
			 three-fifths of the Members, duly chosen and sworn.
						(2)AppealAn affirmative vote of three-fifths of the Members of the Senate, duly chosen and sworn, shall be
			 required to sustain an appeal of the ruling of the Chair on a point of
			 order raised under subsection (a).
						(d)Form of point of orderA point of order under subsection (a) may be raised by a Senator as provided in section 313(e) of
			 the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).
					(e)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in
			 relation to, a bill or joint resolution, upon a point of order being made
			 by any Senator pursuant to this section, and such point of order being
			 sustained, such material contained in such conference report or House
			 amendment shall be stricken, and the Senate shall proceed to consider the
			 question of whether the Senate shall recede from its amendment and concur
			 with a further amendment, or concur in the House amendment with a further
			 amendment, as the case may be, which further amendment shall consist of
			 only that portion of the conference report or House amendment, as the case
			 may be, not so stricken. Any such motion in the Senate shall be debatable.
			 In any case in which such point of order is sustained against a conference
			 report (or Senate amendment derived from such conference report by
			 operation of this subsection), no further amendment shall be in order.
					4102.Point of order against changes in mandatory programsSection 4102(b) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget
			 for
			 fiscal year 2018,  is amended—
					(1)in paragraph (1), by inserting (which shall not include a rescission bill or impoundment resolution, as such terms are defined in
			 section 1011 of the Congressional Budget
			 and Impoundment Control Act of 1974 (2 U.S.C. 682)) after making appropriations for a full fiscal year; and
					(2)in paragraph (2)(C), by striking fiscal year 2020, $15,000,000,000 and inserting fiscal year 2020 and each fiscal year thereafter, $0.
					4103.Honest accounting: cost estimates for major legislation to incorporate macroeconomic effects
					(a)CBO and JCT estimatesDuring the 116th Congress, any estimate provided by the Congressional Budget Office under section
			 402 of the Congressional Budget Act of 1974 (2 U.S.C. 653) or by the Joint
			 Committee on Taxation to the Congressional Budget Office under section
			 201(f) of such Act (2 U.S.C. 601(f)) for major legislation considered in
			 the Senate shall, to the greatest extent practicable, incorporate the
			 budgetary effects of changes in economic output, employment, capital
			 stock, and other macroeconomic variables resulting from such major
			 legislation.
					(b)ContentsAny estimate referred to in subsection (a) shall, to the extent practicable, include—
						(1)a qualitative assessment of the budgetary effects (including macroeconomic variables described in
			 subsection (a)) of the major legislation in the 20-fiscal year period
			 beginning after the last fiscal year of the most recently agreed to
			 concurrent resolution on the budget that sets forth budgetary levels
			 required under section 301 of the Congressional Budget Act of 1974 (2
			 U.S.C. 632); and
						(2)an identification of the critical assumptions and the source of data underlying that estimate.
						(c)DefinitionsIn this section:
						(1)Major legislationThe term major legislation means a bill, joint resolution, conference report, amendment, amendment between the Houses, or
			 treaty considered in the Senate—
							(A)for which an estimate is required to be prepared pursuant to section 402 of the Congressional
			 Budget Act of 1974 (2 U.S.C. 653) and that causes a gross budgetary effect
			 (before incorporating macroeconomic effects and not including timing
			 shifts) in a fiscal year in the period of years of the most recently
			 agreed to concurrent resolution on the budget equal to or greater than—
								(i)0.25 percent of the current projected gross domestic product of the United States for that fiscal
			 year; or
								(ii)for a treaty, equal to or greater than $15,000,000,000 for that fiscal year; or
								(B)designated as such by—
								(i)the Chairman of the Committee on the Budget of the Senate for all direct spending and revenue
			 legislation; or
								(ii)the Senator who is Chairman or Vice Chairman of the Joint Committee on Taxation for revenue
			 legislation.
								(2)Budgetary effectsThe term budgetary effects means changes in revenues, direct spending outlays, and deficits.
						(3)Timing shiftsThe term timing shifts means—
							(A)provisions that cause a delay of the date on which outlays flowing from direct spending would
			 otherwise occur from one fiscal year to the next fiscal year; or
							(B)provisions that cause an acceleration of the date on which revenues would otherwise occur from one
			 fiscal year to the prior fiscal year.
							4104.Adjustment authority for amendments to statutory capsDuring the 116th Congress, if a measure becomes law that revises the discretionary spending limits
			 established under section 251(c) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 (2 U.S.C. 901(c)), such as a measure
			 increasing the limits for the revised security category in support for a
			 total defense budget of $750,000,000,000 for fiscal year 2020, the
			 Chairman of
			 the Committee on the
			 Budget
			 of the Senate may adjust the allocation called for under section 302(a) of
			 the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the appropriate
			 committee or committees of the Senate, and may adjust all other budgetary
			 aggregates, allocations, levels, and limits contained in this resolution,
			 as necessary, consistent with such measure.
				4105.Point of order against certain legislation related to surface transportation funding
					(a)Repeal of sunsetSection 405 of S. Con. Res. 13 (111th Congress), the concurrent resolution on the budget for fiscal
			 year 2010, is amended by striking subsection (c).
					(b)Effective dateThe amendment made by subsection (a) shall take effect as though this resolution were agreed to on
			 September 29, 2018.
					4106.Surgical strike point of order in the Senate against directing budgetary treatment
					(a)DefinitionIn this section, the term directs budgetary treatment with respect to a provision  means that the  provision, as determined by the Chairman of
			 the Committee on the Budget of the Senate—
						(1)directs the congressional
			 estimating process for determining the budgetary effects of legislation;
						(2)directs that a provision of legislation be considered a change in concepts and definitions
			 under section 251(b) of the Balanced Budget and Emergency Deficit Control
			 Act of 1985  (2 U.S.C. 901(b)); or
						(3)reclassifies the budgetary treatment of funding.
						(b)Point of order
						(1)In generalIn the Senate, it shall not be in order to consider a provision that directs budgetary treatment
			 in a bill, joint resolution, motion, amendment,
			 amendment between the
			 Houses, or
		conference report,  unless  the provision is included in—
							(A)a bill or resolution which has been reported by the Committee on the
			 Budget  (or from the consideration of which such committee has been
			 discharged); or
							(B)a motion on, amendment to, amendment between the
			 Houses in relation to, or
		conference report on a bill or resolution described
			 in subparagraph (A).
							(2)Point of order sustainedIf a point of order is made by a Senator against a provision described in paragraph (1), and the
			 point of order is sustained by the Chair, that provision shall be stricken
			 from the
			 measure and may not be offered as an amendment from the floor.
						(c)Form of the point of orderA point of order under subsection (b)(1) may be raised by a Senator as provided in section 313(e)
			 of
			 the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).
					(d)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in
			 relation to, a bill or resolution, upon a
			 point of order being made
			 by any Senator pursuant to subsection (b)(1), and such point of order
			 being
			 sustained, such material contained in such conference report or House
			 amendment shall be stricken, and the Senate shall proceed to consider the
			 question of whether the Senate shall recede from its amendment and concur
			 with a further amendment, or concur in the House amendment with a further
			 amendment, as the case may be, which further amendment shall consist of
			 only that portion of the conference report or House amendment, as the case
			 may be, not so stricken. Any such motion in the Senate shall be debatable.
			 In any case in which such point of order is sustained against a conference
			 report (or Senate amendment derived from such conference report by
			 operation of this subsection), no further amendment shall be in order.
					(e)Supermajority waiver and appealIn the Senate, this section may be waived or suspended only by an affirmative vote of
			 three-fifths of the Members, duly chose and sworn. An affirmative vote of
			 three-fifths of Members of the Senate, duly chosen and sworn shall be
			 required to sustain an appeal of the ruling of the Chair on a point of
			 order raised under this section.
					4107.Point of order against designation of funds for Overseas Contingency Operations/Global War on
			 Terrorism
					(a)In generalWhen the Senate is considering a bill, joint resolution, amendment, motion, amendment between the
			 Houses,
			 or conference report, if a point of order is made by a Senator against a
			 designation of funds for Overseas Contingency Operations/Global War on
			 Terrorism, in accordance with section 251(b)(2)(A)(ii) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901(b)(2)(A)(ii)),  in that measure, that provision making such a
			 designation shall be stricken from the measure and may not be offered as
			 an amendment from the floor.
					(b)Supermajority waiver and appeals
						(1)WaiverSubsection (a) may be waived or suspended in the Senate only by an affirmative vote of three-fifths
			 of the Members, duly chosen and sworn.
						(2)AppealsAppeals in the Senate from the decisions of the Chair relating to any provision of this subsection
			 shall be limited to 1 hour, to be equally divided between, and controlled
			 by, the appellant and the manager of the bill or joint resolution, as the
			 case may be. An affirmative vote of three-fifths of the Members of the
			 Senate, duly chosen and sworn, shall be required to sustain an appeal of
			 the ruling of the Chair on a point of order raised under this subsection.
						(c)Form of the point of orderA point of order under subsection (a) may be raised by a Senator as provided in section 313(e) of
			 the Congressional Budget Act of 1974 (2 U.S.C. 644(e)).
					(d)Conference reportsWhen the Senate is considering a conference report on, or an amendment between the Houses in
			 relation to, a bill or joint resolution, upon a point of order being made
			 by any Senator
			 pursuant to this section, and such point of order being sustained, such
			 material contained in such conference report or House amendment shall be
			 stricken, and
			 the Senate shall proceed to consider the question of whether the Senate
			 shall recede from its amendment and concur with a further amendment, or
			 concur in the House amendment with a further amendment, as the case may
			 be, which further amendment shall consist of only that portion of the
			 conference report or House amendment, as the case may be, not so stricken.
			 Any such motion in the Senate shall be debatable. In any case in which
			 such point of order is sustained against a conference report (or Senate
			 amendment derived from such conference report by operation of this
			 subsection), no further amendment shall be in order.
					BOther provisions
				4201.Budgetary treatment of certain discretionary administrative expenses
					(a)In generalIn the Senate, notwithstanding section 302(a)(1) of the Congressional Budget Act of 1974 (2 U.S.C.
			 633(a)(1)), section 13301 of the Budget Enforcement Act of 1990 (2 U.S.C.
			 632 note), and section 2009a of title 39, United States Code, the joint
			 explanatory statement accompanying the conference report on any concurrent
			 resolution on the budget shall include in its allocations under section
			 302(a) of the Congressional Budget Act of 1974 (2 U.S.C. 633(a)) to the
			 Committees on Appropriations amounts for the discretionary administrative
			 expenses of the Social Security Administration and of the Postal Service.
					(b)Special ruleIn the Senate, for purposes of enforcing sections 302(f) of the Congressional Budget Act of 1974 (2
			 U.S.C. 633(f)), estimates of the level of total new budget authority and
			 total outlays provided by a measure shall include any discretionary
			 amounts described in subsection (a).
					4202.Application and effect of changes in allocations and aggregates
					(a)ApplicationAny adjustments of allocations and aggregates made pursuant to this resolution shall—
						(1)apply while that measure is under consideration;
						(2)take effect upon the enactment of that measure; and
						(3)be published in the Congressional Record as soon as practicable.
						(b)Effect of changed allocations and aggregatesRevised allocations and aggregates resulting from these adjustments shall be considered for the
			 purposes of the Congressional Budget Act of 1974 (2 U.S.C. 621 et seq.) as
			 allocations and aggregates contained in this resolution.
					(c)Budget committee determinationsFor purposes of this resolution the levels of new budget authority, outlays, direct spending, new
			 entitlement authority, revenues, deficits, and surpluses for a fiscal year
			 or period of fiscal years shall be determined on the basis of estimates
			 made by the Committee on the Budget of the Senate.
					4203.Adjustments to reflect changes in concepts and definitionsUpon the enactment of a bill or joint resolution providing for a change in concepts or definitions,
			 the Chairman of the Committee on the Budget of the Senate may make
			 adjustments to the levels and allocations in this resolution in accordance
			 with section 251(b) of the Balanced Budget and Emergency Deficit Control
			 Act of 1985 (2 U.S.C. 901(b)).
				4204.Exercise of rulemaking powersCongress adopts the provisions of this title—
					(1)as an exercise of the rulemaking power of the Senate, and as such they shall be considered as part
			 of the rules of the Senate and such rules shall supersede other rules only
			 to the extent that they are inconsistent with such other rules; and
					(2)with full recognition of the constitutional right of the Senate to change those rules at any time,
			 in the same manner, and to the same extent as is the case of any other
			 rule of the Senate.
					
	April 1, 2019Placed on the calendar